Citation Nr: 1205923	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  10-22 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for chronic headaches, claimed as migraines.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied entitlement to service connection for migraine headaches.  

In May 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  Tension headaches were noted on the Veteran's examination for entrance into service and competent medical evidence does not establish an increase in severity during active duty service.

2.  Migraine headaches were not present in service or until years thereafter and are not etiologically related to the Veteran's pre-existing tension headaches. 


CONCLUSION OF LAW

Chronic headaches were neither incurred in nor aggravated by active duty service, nor may their incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1111, (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for chronic headaches as they were incurred during active duty service.  He testified in May 2011 that while he reported a history of headaches on his examination for enlistment into active duty service, these pre-existing headaches were related to sinus problems and were different from the migraines that developed during active duty.  The Veteran also testified that his headaches during service enveloped his whole head and were accompanied by photophobia and nausea. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record contains evidence that the Veteran manifested a headache disability that pre-existed his enlistment into active duty service.  A veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  This presumption has been extended to any veteran who served in the active military, naval, or air service after December 31, 1946.  38 U.S.C.A. § 1137.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  
On the June 1967 pre-induction report of medical history, the Veteran reported a history of frequent or severe headaches along with chronic or frequent colds and sinusitis.  In the section of the report reserved for comments from the examining physician, a history of occasional tension cephalgia (i.e. headaches) was recorded.  The Board therefore finds that a pre-existing condition was noted at the time of the Veteran's examination for induction and the presumption of soundness is not for application in this case.  38 U.S.C.A. § 1111; see VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  

The Board must now determine whether the Veteran's preexisting tension headaches were aggravated in service.  Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also VAOPGCPREC 3-2003 (a preexisting injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service).  

Service records document that the Veteran was seen several occasions during service for complaints associated with allergic rhinitis and sinusitis including headaches.  In September 1968, he reported a history of sinus headaches during the past several years that had worsened in the past few months.  He was not responding to medications and was referred to the ears, nose, and throat (ENT) clinic for evaluation.  The next day, the Veteran was seen at the ENT clinic where a two and a half year history of allergic rhinitis and sinusitis was noted.  A letter from his private physician dated in July 1967 corroborated the Veteran's history of severe allergic rhinitis and accompanying headaches.  Sinus X-rays were negative, and medical was prescribed to treat what the doctor suspected were sinus headaches.  The Veteran was seen again for headaches in October 1968, but no other complaints were documented until the March 1969 separation report of medical history when the Veteran again reported a history of frequent or severe headaches.  The examining physician found that the Veteran's complaints were of no medical significance and no abnormalities were recorded on the separation examination.  

The Board finds that the service and post-service records do not support a finding that the pre-existing tension headaches were aggravated during service.  Although the Veteran stated in September 1968 that his headaches had worsened during the past few months, after he was seen at the ENT clinic and prescribed medication there were no further complaints of headaches for a six month period from October 1968 to March 1969.  At the time of his separation, his complaints of headaches were found to be of no medical significance and no conditions were diagnosed at the March 1969 physical examination for separation.  There is also no evidence of treatment for headaches for years after active duty.  The Veteran testified in May 2011 that he did not see a doctor for headaches until three years after his discharge from service, and then went a period of more than 20 years (from the late 1970s to the late 1990s) without undergoing treatment for headaches.  

The Board also finds that the Veteran's more recent complaints of migraine-type headaches are unrelated to the tension headaches that pre-existed active duty service.  In March 1999, 30 years after the Veteran's separation from service, he first complained of migraine-type headaches.  At that time, he reported experiencing an unremitting headache that had been present for 4 days.  The Veteran did not provide any prior history of chronic headaches, and his private physician diagnosed new onset headaches.  An MRI was performed in April 1999 that indicated migraine headaches and the Veteran was referred to a neurologist.  He continued to complain of headaches through December 1999.  

The Veteran was provided VA examinations in response to his claim for service connection in November 2009 and April 2010.   Both VA examiners diagnosed chronic headaches and provided opinions against the claim, although the Board notes that the November 2009 medical opinion is speculative and therefore of little probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The opinion of the April 2010 VA examiner, however, is well-reasoned and includes references to specific evidence contained in the Veteran's claims file and service records.  It is therefore entitled to significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and provides sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The April 2010 examiner concluded that the Veteran's current claimed migraine headaches were not etiologically related to the in-service sinus headaches and were not the result of aggravation during active duty service.  The examiner noted that there was no objective evidence of migraines during service; there were no complaints of nausea, vomiting, photosensitivity, or visual disturbance during service, and the contemporaneous treatment records clearly associated the Veteran's in-service headaches with allergic rhinitis and sinusitis.  

The Board has considered the Veteran's statements linking his current complaints of migraines to his active duty service tension headaches, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Veteran is competent to report the symptoms of his headaches, but the Board notes that the record contains inconsistencies and discrepancies related to the Veteran's reported history.  During the May 2011 videoconference hearing, the Veteran testified that his migraine headaches began during active service with associated symptoms including avoidance of light and nausea.  However, review of the objective evidence establishes that the Veteran's headaches during service were universally associated with his sinus and allergy problems and, according to the April 2010 VA examiner, did not manifest symptoms typically associated with migraines.  In addition, the Veteran testified that he continued to experience migraines since service, although post-service clinical records show diagnosed "new onset" headaches in 1999 and no reports from the Veteran of a prior history of chronic headaches.  Therefore, the Board finds that the Veteran's statements are outweighed by the objective evidence of record, including the contents of the service treatment records and the opinion of the April 2010 VA examiner.

In sum, the record does not establish that the Veteran's pre-existing tension headaches were aggravated as a result of active duty service.  Although the Veteran currently complains of migraine headaches, the weight of the evidence establishes that these headaches are unrelated to those he experienced during service and were not a result of any aggravation of his in-service tension headaches.  The Board must conclude that the preponderance of the evidence is against the claim, and it is denied. 38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an October 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the October 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Veteran was provided a VA examination and medical opinion in April 2010.  Although the Veteran's representative has argued that the April 2010 VA examiner's medical opinion is not adequate, the Board notes that the examiner provided a full explanation and rationale for his conclusion that was based on a thorough review of the complete claims file, including service treatment records.  Therefore, the April 2010 VA examination is adequate and remanding for an additional examination or medical opinion would only further delay the claim. 

VA has also obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Board notes that during the May 2011 videoconference hearing, the Veteran testified that he underwent treatment with a private physician, identified as Dr. Dahlquist, in the late 1970s.  However, records from Dr. Dahlquist in the claims file date from 1999.  In a June 2011 statement, the Veteran clarified that his treatment during the 1970s was with another physician, but he could not recall the name of the doctor or obtain records of treatment.  The Board is satisfied that reasonable efforts have been made to obtain all available records of treatment reported by the Veteran, and VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for chronic headaches, claimed as migraines, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


